                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

DERRICK S. GALVIN                                                                    PLAINTIFF
ADC # 163461

v.                             Case No. 5:19-cv-00075-KGB-BD

BRANDON CARROLL, et al.                                                          DEFENDANTS

                                          JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is considered, ordered, and

adjudged that plaintiff Derrick S. Galvin’s complaint and amended complaint are dismissed

without prejudice. The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an in forma pauperis

appeal taken from the Order and Judgment dismissing this action is considered frivolous and not

in good faith. Dismissal of this action counts as a “strike” within the meaning of 28 U.S.C. §

1915(g).

       It is so adjudged this 12th of July, 2019.

                                                     __________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
